               Case 1:20-cr-00411-RA Document 32
                                              31 Filed 01/21/21
                                                       01/20/21 Page 1 of 1

                                   NEWMAN & GREENBERG LLP
                                                 Attorneys
                                          950 Third Avenue
                                       New York, New York 10022
                                           Tel. (212) 308-7900
                                            Fax (212) 826-3273

RICHARD A. GREENBERG                                                         GUSTAVE H. NEWMAN (1927-2017)
STEVEN Y. YUROWITZ
      —
WILLIAM J. DOBIE



                                                               January 20, 2021
                                                                               Application granted. The conference is
   BY ECF                                                                      adjourned to March 25, 2021 at 11:00
   Hon. Ronnie Abrams                                                          a.m. Time is excluded until March 25,
   United States District Court                                                2021, under the Speedy Trial Act,
   Southern District of New York                                               pursuant to 18 U.S.C. Section 3161(h)
   500 Pearl Street                                                            (7)(A).
   New York, New York 10007
                                                                               SO ORDERED.

                                 Re:     United States v. Yoel Abraham, et al., ______________________
                                         20-Cr-411 (RA)                         Ronnie Abrams, U.S.D.J.
                                                                               January 21, 2021
   Dear Judge Abrams:

             This firm represents Heshl Abraham one of the defendants in the above-referenced matter.
   The Court previously rescheduled a status conference in this matter for this Friday, January 22 at
   10:30 AM. I have conferred with both counsel for the government and for all the other defendants
   and all parties consent to a 2-month adjournment of the upcoming conference. The government is
   still in the process of producing the voluminous electronic discovery and anticipates that it needs an
   additional three months to finish its production. A conference in two months will allow the parties
   and the Court to confirm that the government's projection is still on track.

          Accordingly, on behalf of all parties I am writing to request an adjournment of the January
   22, 2021 conference until March 25, 2021 at 11:00 AM. All defendants consent to the exclusion of
   the speedy trial time from January 22 until March 25, 2021.


                                                        Respectfully submitted,




                                                        Steven Y. Yurowitz

   cc:   AUSA Jilan Kamal (by ECF)
         All defense counsel (by ECF)
